Citation Nr: 1447257	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for status post Caesarian section abdominal scar.  

2.  Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for bilateral hammertoes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a status post Caesarian section abdominal scar that is related to her service.




CONCLUSION OF LAW

A status post Caesarian section abdominal scar was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that in view of its decision to grant service connection for status post Caesarian section abdominal scar, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) cannot be prejudicial to the Veteran, and that further discussion of the VCAA is therefore unnecessary. 

The Veteran asserts that she is entitled to service connection for a status post Caesarian section abdominal scar.  During her hearing, held in March 2013, she testified that she delivered a child in May 2006, and that a Caesarian section was performed.    

The Board notes that although additional evidence has been received since the RO's readjudication of the claim in December 2012, the Veteran has submitted a waiver of RO review in March 2013.  See 38 C.F.R. § 20.1304 (2013).  In addition, to the extent that VA progress notes dated after this waiver have been obtained, this evidence does not contain any material evidence, and the Board has determined that this evidence is not "pertinent " as defined at 38 C.F.R. § 20.1304(c) (2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service treatment records contain several reports, dated between 2006 and 2009, which note a history of a Caesarian section in May 2006.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2010 and 2014.  In December 2011, she complained of a painful Caesarean section scar from 2006.  The assessment notes incision pain on a Caesarean section scar.  

A QTC examination report, dated in February 2010, there was a superficial abdominal scar due to a Caesarean section measuring 13 centimeters (cm.) x 0.2 cm., which was not painful on examination, and which had no underlying tissue loss and which did not limit motion or function.  The relevant diagnoses included scar, residual of Caesarean section.

With regard to the claim for a status post Caesarian section abdominal scar, the Board finds that service connection is warranted.  The evidence indicates that in May 2006, during service, the Veteran gave birth and that a Caesarian section was performed.  The February 2010 QTC examination report documents the presence of a status post Caesarian section abdominal scar abdominal scar.  Therefore, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that service connection is warranted for a status post Caesarian section abdominal scar.  


ORDER

Service connection for status post Caesarian section abdominal scar is granted.


REMAND

The Board notes that service connection is currently in effect for several foot disorders, specifically, bilateral pes planus, bilateral hallux valgus, and onychomycosis.

The Veteran's service treatment reports include an entrance examination report, dated in February 2001, which notes that the Veteran had moderate pes planus. 
This evidence shows that the Veteran received a number of treatments for foot symptoms, and that in August 2006, her assessments included hammertoe, 5th digits, right greater than left.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2010 and 2014.  This evidence includes a number of VA progress notes which show that the Veteran received multiple treatments for foot symptoms.  Her diagnoses noted pes planus, foot pain, and bunions.  Several VA progress notes, dated in 2010, note a history of hammertoes.  In 2010, the Veteran was first provided with custom-molded shoes, and in 2012 she was provided with arch supports.  An X-ray report for the bilateral feet, dated in August 2010, notes minimal degenerative changes at the metatarsophalangeal joint of the great toe with a minimal hallux valgus, and pes planus (right foot), and a small foreign body adjacent to the medical aspect of the distal phalanx of the great toe, and pes planus (left foot).  X-rays for the bilateral feet, dated in June 2011, note pes planus (left foot), and pes planus with mild hallux deformity with an irregularity of the sesamoid adjacent to the head of the first metatarsal which is likely related to a fracture deformity of the distant past (right foot).  

A QTC examination report, dated in February 2010, shows that the Veteran reported a history that included being diagnosed with hammertoes.  On examination, the examiner stated that hammertoes were not found.  The relevant diagnoses were bilateral pes planus, bilateral hallux valgus, and bilateral heel spurs.

A VA foot examination report, dated in March 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes that in August 2006, she was noted to have hammertoes, 5th digits, right greater than left.  On examination, there were no hammertoes, and no high arch or clawfoot deformities of either foot.  The diagnosis was pes planus, bilateral, with slight to mild hallux valgus, right greater than left, and callus between the 1st and 2nd metatarsal heads, right foot.    

However, while no hammertoes were found on examination in February 2010 and March 2011, the Veteran has recently testified to a worsening problem with her toes curling under and this condition is a type of condition that is observable by a layperson.  Consequently, due to documented evidence of hammertoes in service and the Veteran's recent testimony in this regard, the Board finds that the Veteran should be afforded a new examination to determine whether any current hammertoes are related to her active service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination regarding her claimed bilateral hammertoes.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following the examination of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any hammertoes that are related to the in-service hammertoe condition she exhibited during active military service.  In the process of providing this opinion, you should also address the fact that the Veteran has stated that the toes of her feet have curled under since service, that she is capable of observing this condition, and that this condition has recently worsened.  

A rationale for the requested opinion must be provided.  

2.  The RO should then, based on all the evidence of record, adjudicate the remaining issue on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


